Haskell, J.
Assumpsit to recover pauper supplies furnished in 1885 and 1886 to an honorably discharged soldier of the United States in the war of the rebellion.
*124It is admitted that the soldier had a legal settlement in defendant town prior to June 5, 1877, and that since that date he has resided in plaintiff city ; so that unless he received supplies as a pauper from the plaintiff city during his residence there, so as to interrupt any five consecutive years of it, he has gained a legal settlement there, and the plaintiff cannot recover.
The act of 1875, c. 21 provides : " No soldier who has served by enlistment in the army or navy of the United States in the war of 1861, and in consequence of injury sustained in the service may become dependent upon any city or town in this state, shall be considered a pauper or subject to disfranchisement for that cause.”
In order that supplies furnished to relieve the distress of the soldier may, under this act, operate as pauper supplies to prevent his gaining a new pauper settlement, they must have been furnished to relieve distress that was not occasioned "in consequence of an injury sustained in the service.” Glenburn v. Naples, 69 Maine, 68.
The evidence authorized the jury to find that supplies furnished by the plaintiff city in May and June, 1880, were not to relieve distress "in consequence of an injury sustained in the service,” and therefore operated to interrupt any five consecutive years’ residence of the soldier in plaintiff city prior to the supplies sued for, furnished in March and April, 1885. The burden to show the contrary was upon the defendant town. Etna v. Brewer, 78 Maine, 377.
The disability resulting from the soldier’s army service was piles. The sickness causing the distress necessary to be relieved was occasioned by sudden cold resulting in a lung fever. The latter sickness is not proved to have resulted from or to have been caused by the former physical trouble. No connection can be shown between the two, but from the most intangible, indefinite and unsatisfactory reasons.
The act of 1875 was re-enacted in the revision of 1883, c. 24, § 8, and that was amended by act of 1885, c. 269, omitting the provision, " in case of injury sustained in the service,” thei’eby removing pauper disabilities from all honorably discharged *125soldiers of the United States in the war of the rebellion receiving pauper supplies, and adding the provision, "but the time during which said soldier is so dependent shall not be included in the period of residence necessary to change his settlement'.”
The act of 1875 partially, and the act of 1885 completely, save the exception contained in it, removed pauper disabilities from soldiers whose distress calls for relief under the pauper laws of the state. Under either act, supplies furnished to relievo a soldier from distress may be recovered of the town charged with his legal settlement.. Sebec v. Dover, 71 Maine, 573.
The charge of the presiding justice is in accord with this opinion, and the evidence fully sustains the verdict.

Motion and exceptions overruled.

Peters, C. J., Walton, Virgin and Foster, JJ., concurred. Libbey, J., did not sit.